Exhibit 10.2

Execution Version
INDEMNIFICATION AGREEMENT
among
FINANCIAL SECURITY ASSURANCE INC.,
AFS SENSUB CORP.
and
DEUTSCHE BANK SECURITIES INC., as Representative
Dated as of May 20, 2008
$160,000,000 Class A-1 2.6936% Asset Backed Notes, Series 2008-A-F
$100,000,000 Class A-2-A 4.47% Asset Backed Notes, Series 2008-A-F
$139,000,000 Class A-2-B LIBOR + 1.75% Floating Rate Asset Backed Notes,
Series 2008-A-F
$153,000,000 Class A-3 5.68% Asset Backed Notes, Series 2008-A-F
$198,000,000 Class A-4 6.96% Asset Backed Notes, Series 2008-A-F

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 1. Definitions
    1  
 
       
Section 2. Representations, Warranties and Agreements of Financial Security
    3  
 
       
Section 3. Representations, Warranties and Agreements of the Underwriters
    5  
 
       
Section 4. Indemnification
    6  
 
       
Section 5. Indemnification Procedures
    7  
 
       
Section 6. Contribution
    8  
 
       
Section 7. Miscellaneous
    9  
 
       
EXHIBIT A — Opinion of Counsel
       

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
INDEMNIFICATION AGREEMENT dated as of May 20, 2008, among FINANCIAL SECURITY
ASSURANCE INC. (“Financial Security”), AFS SENSUB CORP., (the “Seller”) and
DEUTSCHE BANK SECURITIES INC., as the Representative (as defined below):
     Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:
     “Agreement” means this Indemnification Agreement, as amended from time to
time.
     “Closing Date” means May 29, 2008.
     “Federal Securities Laws” means the Securities Act, the Securities Exchange
Act of 1934, the Trust Indenture Act of 1939, the Investment Company Act of
1940, the Investment Advisers Act of 1940 and the Public Utility Holding Company
Act of 1935, each as amended from time to time, and the rules and regulations in
effect from time to time under such Acts.
     “Final Prospectus Supplement” means the final Prospectus Supplement dated
May 20, 2008 relating to the Securities.
     “Financial Security Agreements” means this Agreement, the Spread Account
Agreement and the Insurance Agreement.
     “Financial Security Information” has the meaning provided in Section 2(g)
hereof.
     “Financial Security Party” means any of Financial Security, its parent,
subsidiaries and affiliates, and any shareholder, director, officer, employee,
agent or “controlling person” (as such term is used in the Securities Act) of
any of the foregoing.
     “Indemnified Party” means any party entitled to any indemnification
pursuant to Section 4 hereof.
     “Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.
     “Insurance Agreement” means the Insurance and Indemnity Agreement, dated as
of May 21, 2008 among Financial Security, the Trust, AmeriCredit Financial
Services, Inc., AmeriCredit Corp. and the Seller.
     “Losses” means (a) any actual out-of-pocket damages incurred by the party
entitled to indemnification or contribution hereunder, (b) any actual
out-of-pocket costs or expenses incurred by such party, including reasonable
fees or expenses of its counsel and other expenses incurred in connection with
investigating or defending any claim, action or other proceeding which entitle
such party to be indemnified hereunder (subject to the limitations set forth in
Section 5 hereof), to the extent not paid, satisfied or reimbursed from funds
provided by any other Person other than an affiliate of such party (provided
that the foregoing shall not create or

 



--------------------------------------------------------------------------------



 



imply any obligation to pursue recourse against any such other Person), plus
(c) interest on the amount paid by the party entitled to indemnification or
contribution from the date of such payment to the date of payment by the party
who is obligated to indemnify or contribute hereunder at the statutory rate
applicable to judgments for breach of contract.
     “Notes Policy” means the financial guaranty insurance policy, including any
endorsements thereto, issued by Financial Security with respect to the
Securities, substantially in the form attached as Annex I(A) to the Insurance
Agreement.
     “Offering Document” means the Prospectus and any other material or
documents delivered by the Underwriters or any Underwriter Party to any Person
in connection with the offer or sale of the Securities.
     “Person” means any individual, partnership, joint venture, corporation,
trust, unincorporated organization or other organization or entity (whether
governmental or private).
     “Preliminary Prospectus Supplement” means, collectively, the preliminary
Prospectus Supplement subject to completion dated May 19, 2008 relating to the
Securities and the Supplement thereto subject to completion dated May 19, 2008.
     “Prospectus” means, collectively, the Prospectus dated November 7, 2007
relating to the Securities and the Prospectus Supplement.
     “Prospectus Supplement” means, collectively, the Preliminary Prospectus
Supplement and the Final Prospectus Supplement.
     “Representative” means Deutsche Bank Securities Inc., as representative of
the Underwriters.
     “Securities” means the Trust’s $160,000,000 Class A-1 2.6936% Asset Backed
Notes, $100,000,000 Class A-2-A 4.47% Asset Backed Notes, $139,000,000
Class A-2-B LIBOR +1.75% Floating Rate Asset Backed Notes, $153,000,000
Class A-3 5.68% Asset Backed Notes, and $198,000,000 Class A-4 6.96% Asset
Backed Notes issued pursuant to the Series 2008-A-F Indenture.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Seller Party” means any of the Seller, its parent, subsidiaries and
affiliates and any employee, agent or “controlling person” (as such term is used
in the Securities Act) of any of the foregoing.
     “Spread Account Agreement” means the Spread Account Agreement dated as of
May 21, 2008, among Financial Security, the Trust, the Collateral Agent and the
Trustee, as the same may be amended, supplemented or otherwise modified in
accordance with the terms thereof.
     “Time of Sale” means 11:30 a.m. (New York time) on May 20, 2008.
     “Trust” means AmeriCredit Automobile Receivables Trust 2008-A-F.

2



--------------------------------------------------------------------------------



 



     “Underwriter Information” has the meaning provided in Section 3(c) hereof.
     “Underwriter Party” means any of the Underwriters, its respective parent,
subsidiaries and affiliates and any shareholder, director, officer, employee,
agent or “controlling person” (as such item is used in the Securities Act) of
any of the foregoing.
     “Underwriters” means Deutsche Bank Securities Inc., Barclays Capital Inc.,
Credit Suisse Securities (USA) LLC, Lehman Brothers Inc. and Wachovia Capital
Markets, LLC,, as underwriters.
     “Underwriting Agreement” means the Underwriting Agreement, dated as of
May 20, 2008 among the Seller, AmeriCredit Financial Services, Inc. and the
Representative.
     Section 2. Representations, Warranties and Agreements of Financial
Security. Financial Security represents, warrants and agrees as follows:
     (a) Organization, Etc. Financial Security is a stock insurance company duly
organized, validly existing and authorized to transact financial guaranty
insurance business under the laws of the State of New York.
     (b) Authorization, Etc. The Notes Policy and the Financial Security
Agreements have been duly authorized, executed and delivered by Financial
Security.
     (c) Validity, Etc. The Notes Policy and the Financial Security Agreements
constitute valid and binding obligations of Financial Security, enforceable
against Financial Security in accordance with their terms, subject, as to the
enforcement of remedies, to bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy or
insolvency of Financial Security and to the application of general principles of
equity and subject, in the case of this Agreement, to principles of public
policy limiting the right to enforce the indemnification provisions contained
herein.
     (d) Exemption From Registration. The Notes Policy is exempt from
registration under the Securities Act.
     (e) No Conflicts. Neither the execution or delivery by Financial Security
of the Notes Policy or the Financial Security Agreements, nor the performance by
Financial Security of its obligations thereunder, will conflict with any
provision of the certificate of incorporation or the bylaws of Financial
Security nor result in a breach of, or constitute a default under, any material
agreement or other instrument to which Financial Security is a party or by which
any of its property is bound nor violate any judgment, order or decree
applicable to Financial Security of any governmental or regulatory body,
administrative agency, court or arbitrator having jurisdiction over Financial
Security (except that, in the published opinion of the Securities and Exchange
Commission, the indemnification provisions of this Agreement, insofar as they
relate to indemnification for liabilities arising under the Securities Act, are
against public policy as expressed in the Securities Act and are therefore
unenforceable).

3



--------------------------------------------------------------------------------



 



     (f) Financial Information. The consolidated balance sheets of Financial
Security as of December 31, 2007 and December 31, 2006 and the related
consolidated statements of income, changes in shareholder’s equity and cash
flows for each of the three years in the period ended December 31, 2007, and the
interim consolidated balance sheets of Financial Security as of March 31, 2008
(and March 31, 2007) (unaudited), and the related statements of income, changes
in shareholder equity and cash flows for the interim period then ended, which
are incorporated by reference in the Prospectus, fairly present in all material
respects the financial condition of Financial Security as of such dates and for
such periods in accordance with generally accepted accounting principles
consistently applied (subject as to interim statements to normal year-end
adjustments) and since the date of the most current interim consolidated balance
sheet referred to above there has been no change in the financial condition of
Financial Security which would materially and adversely affect its ability to
perform its obligations under the Notes Policy.
     (g) Financial Security Information. The information in the Prospectus
Supplement set forth or incorporated by reference under the caption “The
Insurer” (as revised from time to time in accordance with the provisions hereof,
the “Financial Security Information”) is limited and does not purport to provide
the scope of disclosure required to be included in a prospectus with respect to
a registrant in connection with the offer and sale of securities of such
registrant registered under the Securities Act. Within such limited scope of
disclosure, however, with respect to (i) the Preliminary Prospectus Supplement,
as of the Time of Sale, and (ii) the Final Prospectus Supplement, as of its date
and the Closing Date, the Financial Security Information did not and does not,
as applicable, contain any untrue statement of a material fact, or omit to state
a material fact necessary to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.
     (h) Additional Information. Financial Security will furnish to the
Underwriters or the Seller, upon request of the Underwriters or the Seller, as
the case may be, copies of Financial Security’s most recent financial statements
(annual or interim, as the case may be) which fairly present in all material
respects the financial condition of Financial Security as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied except as noted therein (subject, as to interim
statements, to normal year-end adjustments). In addition, if the delivery of a
Prospectus relating to the Securities is required at any time prior to the
expiration of nine months after the time of issue of the Prospectus in
connection with the offering or sale of the Securities, the Seller or the
Underwriters will notify Financial Security of such requirement to deliver a
Prospectus and Financial Security will promptly provide the Underwriters and the
Seller with any revisions to the Financial Security Information that are in the
judgment of Financial Security necessary to prepare an amended Prospectus or a
supplement to the Prospectus.
     (i) Opinion of Counsel. Financial Security will furnish to the Underwriters
and the Seller on the closing date for the sale of the Securities an opinion of
its Assistant General Counsel, Associate General Counsel or General Counsel to
the effect set forth in

4



--------------------------------------------------------------------------------



 



Exhibit A attached hereto, dated such closing date and addressed to the Seller
and the Underwriters.
     (j) Consents and Reports of Independent Accountants. Financial Security
will furnish to the Underwriters and the Seller, upon request, as comfort from
its independent accountants in respect of its financial condition, (i) at the
expense of the Person specified in the Insurance Agreement, a copy of the
Prospectus, including either a manually signed consent or a manually signed
report of Financial Security’s independent accountants and (ii) the quarterly
review letter by Financial Security’s independent accountants in respect of the
most recent interim financial statements of Financial Security.
Nothing in this Agreement shall be construed as a representation or warranty by
Financial Security concerning the rating of its insurance financial strength by
Fitch, Inc., Moody’s Investors Service, Inc., Standard & Poor’s and Rating and
Investment Information, Inc. or any other rating assigned by a rating agency
(collectively, the “Rating Agencies”). The Rating Agencies, in assigning such
ratings, take into account facts and assumptions not described in the Prospectus
and the facts and assumptions which are considered by the Rating Agencies, and
the ratings issued thereby, are subject to change over time.
     Section 3. Representations, Warranties and Agreements of the Underwriters.
Each of the Underwriters represents, warrants and agrees as follows:
     (a) Compliance With Laws. Such Underwriter will comply in all material
respects with all legal requirements in connection with offers and sales of the
Securities and make such offers and sales in the manner provided in the
Prospectus Supplement.
     (b) Offering Document. Such Underwriter will not use, or distribute to
other broker-dealers for use, any Offering Document in connection with the offer
and sale of the Securities unless such Offering Document includes such
information as has been furnished by Financial Security for inclusion therein
and the information therein concerning Financial Security has been approved by
Financial Security in writing (other than any such written communication that
consists solely of postings that are initially made by such Underwriter on the
Bloomberg system or otherwise via e-mail and that contains only identifying
information regarding the Trust and the Notes, the expected closing date and
first payment date for the Notes, the expected principal amount, expected
weighted average life, expected ratings, expected periods for payments of
principal, expected final payment date, expected legal final payment date and
expected interest rate index for each class of Notes; preliminary guidance as to
the interest rate and/or yield for each class of Notes (but not final interest
rate or yield information); information regarding the principal amount of the
Notes being offered by each Underwriter; other similar or related information
such as expected pricing parameters, status of subscriptions and Underwriter’s
retentions and ERISA eligibility; and/or any legends regarding the contents of
such written communication). Financial Security hereby consents to the
information in respect of Financial Security included in the Prospectus. Each
Offering Document that describes the Notes Policy will include the following
statement:

5



--------------------------------------------------------------------------------



 



“The Notes Policy is not covered by the Property/Casualty Insurance Security
Fund specified in Article 76 of the New York Insurance Law”.
Each Offering Document including financial statements with respect to Financial
Security prepared in accordance with generally accepted accounting principles
(but excluding any Offering Document in which such financial statements are
incorporated by reference) will include the following statement immediately
preceding such financial statements:
“The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining whether its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.”
     (c) Underwriter Information. All material provided by the Underwriters for
inclusion in the Prospectus (as revised from time to time, the “Underwriter
Information”), insofar as such information relates to the Underwriters, is true
and correct in all material respects, with respect to the Preliminary Prospectus
Supplement, as of the Time of Sale, and with respect to the Prospectus
Supplement, as of its date and the Closing Date. The Underwriter Information is
limited to the information set forth (i) on the cover page of the Prospectus
Supplement the information in the table under the headings entitled “Price to
Public”, “Underwriting Discounts” and “Proceeds to Seller”; (ii) in the body and
within the “Underwriting” section of the Prospectus Supplement, as applicable,
the paragraph immediately following the Class A-4 Notes Underwriter commitment
table; and (iii) in the body and within the “Underwriting” section of the Final
Prospectus Supplement, as applicable, (a) except for statements therein relating
to the issuing entity, the fourth and fifth paragraphs under the sub-heading
“European Economic Area” and (b) the second sentence in the fourth-to-last
paragraph and the last paragraph of the “Underwriting” section.
     Section 4. Indemnification.
     (a) Financial Security agrees, upon the terms and subject to the conditions
provided herein, to indemnify, defend and hold harmless each Seller Party and
each Underwriter Party against (i) any and all Losses incurred by them with
respect to the offer and sale of the Securities and resulting from Financial
Security’s breach of any of its representations, warranties or agreements set
forth in Section 2 hereof and (ii) any and all Losses to which any Seller Party
or Underwriter Party may become subject, under the Securities Act or otherwise,
insofar as such Losses arise out of or result from an untrue statement of a
material fact contained in any Offering Document or the omission to state

6



--------------------------------------------------------------------------------



 



therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Financial
Security Information included therein in accordance with the provisions hereof.
     (b) Each of the Underwriters, agrees, severally but not jointly, upon the
terms and subject to the conditions provided herein, to indemnify, defend and
hold harmless each Financial Security Party against (i) any and all Losses
incurred by them with respect to the offer and sale of the Securities and
resulting from the Underwriters’ breach of any of its representations,
warranties or agreements set forth in Section 3 hereof and (ii) any and all
Losses to which any Financial Security Party may become subject, under the
Securities Act or otherwise, insofar as such Losses arise out of or result from
an untrue statement of a material fact contained in any Offering Document or the
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission was made
in the Underwriter Information of the Underwriter included therein.
     (c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.
     Section 5. Indemnification Procedures. Except as provided below in
Section 6 with respect to contribution, the indemnification provided herein by
an Indemnifying Party shall be the exclusive remedy of any and all Indemnified
Parties for the breach of a representation, warranty or agreement hereunder by
an Indemnifying Party; provided, however, that each Indemnified Party shall be
entitled to pursue any other remedy at law or in equity for any such breach so
long as the damages sought to be recovered shall not exceed the Losses incurred
thereby resulting from such breach. In the event that any action or regulatory
proceeding shall be commenced or claim asserted which may entitle an Indemnified
Party to be indemnified under this Agreement, such party shall give the
Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof. The Indemnifying
Party shall be entitled to participate in and, upon notice to the Indemnified
Party, assume the defense of any such action or claim in reasonable cooperation
with, and with the reasonable cooperation of, the Indemnified Party. The
Indemnified Party will have the right to employ its own counsel in any such
action in addition to the counsel of the Indemnifying Party, but the fees and
expenses of such counsel will be at the expense of such Indemnified Party,
unless (a) the employment of counsel by the Indemnified Party at its expense has
been authorized in writing by the Indemnifying Party, (b) the Indemnifying Party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, or
(c) the named parties to any such action or proceeding (including any impleaded
parties) include both the Indemnifying Party and one or more Indemnified
Parties, and the Indemnified Parties shall have been advised by counsel that
(A) there may be one or more legal defenses available to them which are
different from or additional to those available to the Indemnifying Party and
(B) the representation of the Indemnifying Party and such Indemnified Parties by
the same counsel would be inappropriate or

7



--------------------------------------------------------------------------------



 



contrary to prudent practice (in which case, if such Indemnified Parties notify
the Indemnifying Party in writing that they elect to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Parties, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for all Seller Parties, one such firm for all Underwriter Parties and one
such firm for all Financial Security Parties, as the case may be, which firm
shall be designated in writing by the Seller in respect of the Seller Parties,
by the Underwriters in respect of the Underwriter Parties and by Financial
Security in respect of the Financial Security Parties), in each of which cases
the fees and expenses of counsel will be at the expense of the Indemnifying
Party and all such fees and expenses will be reimbursed promptly as they are
incurred. The Indemnifying Party shall not be liable for any settlement of any
such claim or action unless the Indemnifying Party shall have consented thereto
or be in default in its obligations hereunder. Any failure by an Indemnified
Party to comply with the provisions of this Section shall relieve the
Indemnifying Party of liability only if such failure is prejudicial to the
position of the Indemnifying Party and then only to the extent of such
prejudice.
     Section 6. Contribution.
     (a) To provide for just and equitable contribution if the indemnification
provided by any Indemnifying Party is determined to be unavailable or
insufficient for any Indemnified Party (other than due to application of this
Section), each Indemnifying Party (severally and not jointly in the case of the
Underwriters) shall contribute to the Losses arising from any breach of any of
its representations, warranties or agreements contained in this Agreement on the
basis of the relative fault of each of the parties as set forth in Section 6(b)
below; provided, however, that an Indemnifying Party shall in no event be
required to contribute to all Indemnified Parties an aggregate amount in excess
of the Losses incurred by such Indemnified Parties resulting from the breach of
representations, warranties or agreements contained in this Agreement.
     (b) The relative fault of each Indemnifying Party, on the one hand, and of
each Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any representations,
warranties or agreements contained in this Agreement relates to information
supplied by, or action within the control of, the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such breach.
     (c) The parties agree that Financial Security shall be solely responsible
for the Financial Security Information and the Underwriters shall be solely
responsible for the Underwriter Information and that the balance of each
Offering Document shall be the responsibility of the Seller.
     (d) Notwithstanding anything in this Section 6 to the contrary, the
Underwriters shall not be required to contribute an amount in excess of the
amount by which the total

8



--------------------------------------------------------------------------------



 



price of the Securities underwritten by the Underwriters exceeds the amount of
any damages that the Underwriters have otherwise been required to pay in respect
of such untrue statement or omission.
     (e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
     (f) Upon the incurrence of any Losses entitled to contribution hereunder,
the contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.
     Section 7. Miscellaneous.
     (a) Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

          If to Financial Security:   Financial Security Assurance Inc.       31
West 52nd Street       New York, NY  10019       Attention:  Senior Vice
President — Transaction Oversight       Department (with a copy to the attention
of the General       Counsel)       Re:     Policy No. 51899-N       AmeriCredit
Automobile Receivables                 Trust 2008-A-F       Confirmation:
(212) 826-0100       Telecopy Nos.: (212) 339-3518,      
                          (212) 339-3529           If to the Seller:   AFS
SenSub Corp.       2265 B Renaissance Drive, Suite 17       Las Vegas, Nevada,
89119       Attn: Chief Financial Officer           With a copy to:  
AmeriCredit Financial Services, Inc.       801 Cherry Street, Suite 3900      
Fort Worth, TX 76102       Attn: Chief Financial Officer       Confirmation:
(817) 302-7000       Telecopy No.: (817) 302-7942           If to the
Underwriters:   Deutsche Bank Securities Inc.       60 Wall Street, 19th Floor  
    New York, New York 10005

9



--------------------------------------------------------------------------------



 



         
 
      Attn: Managing Director and Head of North American Asset
 
      Backed Securities
 
      Telecopy No.: (212) 797-2030

     (b) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
     (c) Assignments. This Agreement may not be assigned by any party without
the express written consent of each other party. Any assignment made in
violation of this Agreement shall be null and void.
     (d) Amendments. Amendments of this Agreement shall be in writing signed by
each party hereto.
     (e) Survival, Etc. The indemnity and contribution agreements contained in
this Agreement shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Indemnifying Party,
(ii) the issuance of the Securities or (iii) any termination of this Agreement
or the Notes Policy. The indemnification provided in this Agreement will be in
addition to any liability which the parties may otherwise have and shall in no
way limit any obligations of the Seller under the Underwriting Agreement or the
Insurance Agreement.
     (f) Counterparts. This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

            FINANCIAL SECURITY ASSURANCE INC.
      By:   /s/ Ravi Gandhi         Name:   Ravi Gandhi        Title:  
Authorized Officer     

            AFS SENSUB CORP.
      By:   /s/ Sheli Fitzgerald         Name:   Sheli Fitzgerald       
Title:   Vice President, Structured Finance     

            DEUTSCHE BANK SECURITIES INC.
      By:   /s/ Rick Koppenhaver         Name:   Rick Koppenhaver       
Title:   Director     

                  By:   /s/ Jay Steiner         Name:   Jay Steiner       
Title:   Managing Director     

[INDEMNITY AGREEMENT SIG. PAGE]



--------------------------------------------------------------------------------



 



EXHIBIT A
OPINION OF COUNSEL
     Based upon the foregoing, I am of the opinion that:
     1. Financial Security is a stock insurance company duly organized, validly
existing, and authorized to transact financial guaranty insurance business under
the laws of the State of New York.
     2. The Notes Policy and the Agreements have been duly authorized, executed,
and delivered by Financial Security.
     3. The Notes Policy and the Agreements constitute valid and binding
obligations of Financial Security, enforceable against Financial Security in
accordance with their terms, subject, as to the enforcement of remedies, to
bankruptcy, insolvency, reorganization, rehabilitation, moratorium, and other
similar laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy or insolvency of Financial Security
and to the application of general principles of equity and subject, in the case
of the Indemnification Agreement, to principles of public policy limiting the
right to enforce the indemnification provisions contained therein insofar as
such provisions relate to indemnification for liabilities arising under
applicable securities laws.
     4. The Notes Policy is exempt from registration under the Securities Act of
1933, as amended (the “Act”).
     5. Neither the execution or delivery by Financial Security of the Notes
Policy or the Agreements, nor the performance by Financial Security of its
obligations thereunder, will conflict with any provision of the certificate of
incorporation or the by-laws of Financial Security or violate any law or
regulation, which violation would impair the binding effect or enforceability of
the Notes Policy or the Agreements or, to the best of my knowledge, result in a
breach of, or constitute a default under, any agreement or other instrument to
which Financial Security is a party or by which it or any of its property is
bound or, to the best of my knowledge, violate any judgment, order, or decree
applicable to Financial Security of any governmental or regulatory body,
administrative agency, court, or arbitrator having jurisdiction over Financial
Security (except that in the published opinion of the Securities and Exchange
Commission the indemnification provisions of the Indemnification Agreement,
insofar as they relate to indemnification for liabilities arising under the Act,
are against public policy as expressed in the Act and are therefore
unenforceable).
     In addition, please be advised that I have reviewed the description of
Financial Security under the caption “The Insurer” in (i) the preliminary
Prospectus Supplement dated May 19, 2008

A-1



--------------------------------------------------------------------------------



 



(the “Preliminary Prospectus Supplement”) and (ii) the final Prospectus
Supplement dated May 20, 2008 (the “Final Prospectus Supplement” and, together
with the Preliminary Prospectus Supplement, the “Disclosure Documents”) of the
Seller with respect to the Securities. The information provided in the
Disclosure Documents with respect to Financial Security is limited and does not
purport to provide the scope of disclosure required to be included in a
prospectus with respect to a registrant under the Act in connection with the
public offer and sale of securities of such registrant. Within such limited
scope of disclosure, however, there has not come to my attention any information
that would cause me to believe that the description of Financial Security
referred to above, with respect to the Preliminary Prospectus Supplement, as of
11:30 a.m. (New York time) on May 20, 2008, and with respect to the Final
Prospectus Supplement, as of its date or as of the date of this opinion,
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading (except
that I express no opinion with respect to any financial statements or other
financial information contained or referred to therein).

A-2